                                                                          HERITAGE LAW FIRM, LLC
                                                                          GREGORY M. HERITAGE, ESQ.
                                                                          Alaska Bar No. 0712107
                                                                          P.O. Box 110796
                                                                          Anchorage, Alaska 99511-0796
                                                                          (907) 222-2584/Fax 222-3056
                                                                          E-mail: greg@heritagelawak.com
                                                                          Attorney for Giovanni J. Calderon

                                                                                                       UNITED STATES DISTRICT COURT

                                                                                                        FOR THE DISTRICT OF ALASKA


                                                                          UNITED STATES OF AMERICA,                                  Case No. 3:21-MJ-00038-MMS

                                                                                          Plaintiff,
                                                                                  vs.

                                                                          GIOVANNI JAVIER NAZARIO
                                                                          CALDERON,

                                                                                          Defendant.
                         P.O. Box 110796 • Anchorage, Alaska 99511-0796
                           Phone: (907) 222-2584 • Fax: (907) 222-3056
HERITAGE LAW FIRM, LLC




                                                                                                MOTION FOR A DETENTION REVIEW HEARING
                                 Email: greg@heritagelawak.com




                                                                                  “A period of excludable delay under 18 U.S.C. Section 3161(h)(D) will not occur
                                                                                  as a result of filing this motion, and should not be excluded from the computation
                                                                                  of the 70-day time limit for trial under 18 U.S.C. Sections 3161(h)(7)(A) and
                                                                                  (B)(iv). As of the date of this motion, 70 days remain before trial must begin
                                                                                  pursuant to the Speedy Trial Act.”

                                                                                  COMES NOW Defendant Giovanni J. Calderon by and through his Attorney

                                                                          Gregory M. Heritage and respectfully submits this Motion for a Detention Review Hearing.

                                                                          During the Court hearing on 1/29/2021, the Judge directed that defendant could not return to his

                                                                          home because it was the location of the alleged incident. Pursuant to the Judge’s directive, the

                                                                          defendant respectfully submits the following release plan at a different home:




                                                                          Motion for Detention Review Hearing
                                                                          U.S. v. Giovanni J. Calderon; 3:21-MJ-00038-MMS
                                                                            Case
                                                                          Page 1 of 3:21-mj-00038-MMS
                                                                                    2                           Document 21 Filed 02/01/21 Page 1 of 2
                                                                              Proposed Release Plan

                                                                              1. 24/7 Electronic monitoring;

                                                                              2. Reporting to and monitoring by a federal probation officer;

                                                                              3. Conditions and restrictions as directed;

                                                                              4. Home arrest except for work, legal, and medical requirements;

                                                                              5. Reside at the three bedroom apartment located at 916 E. 45th Ct., Anchorage, Alaska,

                                                                                    99503, with Mr. Amelio Martinez and Mr. Michael Martinez; To verify this is a safe

                                                                                    home and the occupants do not have criminal records, the Probation Officer can call

                                                                                    Michael Martinez at (907) 717-4087;

                                                                          Accordingly, we respectfully request a Detention Review Hearing at the Court’s convenience. A

                                                                          SPANISH INTERPRETER will be required.
                         P.O. Box 110796 • Anchorage, Alaska 99511-0796




                                                                                    Dated this 1st day of February, 2021
                           Phone: (907) 222-2584 • Fax: (907) 222-3056




                                                                                                                                    Respectfully Submitted:
HERITAGE LAW FIRM, LLC


                                 Email: greg@heritagelawak.com




                                                                                                                                    //GMH//



                                                                                                                                    GREGORY M. HERITAGE, ESQ.
                                                                                                                                    Alaska Bar No. 0712107

                                                                          CERTIFICATE OF SERVICE
                                                                          I hereby certify that on 12/1/2021, I electronically
                                                                          filed the foregoing and any attachments with the
                                                                          Clerk of Court for the United States District Court for
                                                                          the District of Alaska by using the district’s CM/ECF
                                                                          system. All participants in this case are registered
                                                                          CM/ECF users and will be served by the district’s
                                                                          CM/ECF system.

                                                                          //GMH//

                                                                          Gregory M. Heritage, Esq.




                                                                          Motion for Detention Review Hearing
                                                                          U.S. v. Giovanni J. Calderon; 3:21-MJ-00038-MMS
                                                                            Case
                                                                          Page 2 of 3:21-mj-00038-MMS
                                                                                    2                           Document 21 Filed 02/01/21 Page 2 of 2
